Title: From George Washington to Nathanael Greene, 20 March 1784
From: Washington, George
To: Greene, Nathanael



My Dear Sir,
Mount Vernon Mar. 20th—84

From the purport of your letter dated at New Port Feby 16th which only came to my hands yesterday I have little expectation that this reply to it will find you in the state of Rhode Island—If however the case should be otherwise it is to express an earnest wish that you might make it convenient to take the general meeting of the Cincinnati in your way to So. Carolina.
I was concerned to hear you say “one of your delegates only was expected to be there”—It were to be wished on many accts that the ensuing meeting might not only be full in representation, but that the best abilities of it might also be present—there are, in my opinion, very important reasons for this—& I cannot avoid expressing an earnest wish that yours may be amongst them.
I would add more, were I not apprehensive that this letter will not meet you in time. I have received Letters from France on this subject, which, with the Sentiments which many seem disposed to entertain of the tendency of the Society make it, I repeat it again indispensably necessary that the first meeting should be full and respectable.
As there is time (supposing this letter finds you in Rhode Island) to give me an acknowledgement of it, let me entreat an answer. My best wishes in which Mrs Washington joins attend Mrs Green, yourself, & family—Very sincerely & Affectionately I am—Dr Sir Yr faithful & Obedt

Go: Washington

